Exhibit 10

 

AMENDMENT NO. 6 TO RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 6 TO RECEIVABLES PURCHASE AGREEMENT, dated as of January 20,
2006 (this “Amendment”), is by and among Convergys Funding Corporation (the
“Seller”), Convergys Corporation, as initial servicer (the “Servicer”), Falcon
Asset Securitization Corporation (“Falcon”), Fifth Third Bank, an Ohio banking
corporation (“Fifth Third”), and JPMorgan Chase Bank, N.A. as successor by
merger to Bank One, NA, as successor by merger to Bank One, Michigan (together
with Fifth Third and Falcon, the “Purchasers”), and as “Falcon Agent” and
“Administrative Agent”.

 

W I T N E S S E T H:

 

WHEREAS, the Seller, the Servicer, the Purchasers, the Falcon Agent and the
Administrative Agent are parties to that certain Amended and Restated
Receivables Purchase Agreement dated as of November 20, 2003 (as heretofore
amended, the “Agreement”); and

 

WHEREAS, the parties wish to amend the Agreement as hereinafter forth;

 

NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

 

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have their meanings as attributed to such terms in the Agreement

 

2. Amendment. Section 2.7 of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller will have the right (after providing written notice to the
Falcon Agent and Fifth Third in accordance with the Required Notice Period), at
any time, to repurchase from the Purchasers all, but not less than all, of the
then outstanding Purchaser Interests (a “Clean-up Call”). The aggregate purchase
price in respect thereof will be an amount equal to the Aggregate Unpaids
through the date of such repurchase, payable in immediately available funds.
Such repurchase will be without representation, warranty or recourse of any kind
by, on the part of, or against any of the Purchasers or Agents. Upon such
payment in full of the Aggregate Unpaids following a Clean-up Call, this
Agreement will terminate and be of no force and effect, except for provisions
which expressly survive termination.

 

3. Absence of Amortization Event or Potential Amortization Event. In order to
induce the Falcon Agent, the Administrative Agent and the Purchasers to enter
into this Amendment, the Seller hereby represents and warrants to the Falcon
Agent, the Administrative Agent and the Purchasers that, after giving effect to
the amendment contained in Section 2



--------------------------------------------------------------------------------

hereof, no Amortization Event or Potential Amortization Event exists and is
continuing as of the Effective Date (as defined in Section 4 below) or as of the
date of this Amendment.

 

4. Effective Date. This Amendment shall become retroactively effective as of
January 20, 2006 (the “Effective Date”) upon (a) receipt by the Administrative
Agent of counterparts hereof.

 

5. Ratification. Except as expressly modified hereby, the Agreement, as amended
hereby, is hereby ratified, approved and confirmed in all respects.

 

6. Reference to Agreement. From and after the Effective Date hereof, each
reference in the Agreement to “this Agreement” or to “hereof”, “hereunder” or
words of like import, and all references to the Agreement in any and all
agreements, instruments, documents, notes, certificates and other writings of
every kind and nature shall be deemed to mean the Agreement as amended by this
Amendment.

 

7. Costs and Expenses. The Seller agrees to pay all costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys for the Administrative Agent, the Falcon Agent and the Purchasers)
incurred in connection with the preparation, execution and delivery of this
Amendment.

 

8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF OHIO.

 

9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

<Signature pages follow>

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller, the Servicer, the Purchasers, the Falcon and the
Administrative Agent have executed this Amendment as of the date first above
written.

 

CONVERGYS FUNDING CORPORATION By:   /s/    DENNIS B. TAFFE         Name:  
Dennis B. Taffe Title:   Treasurer CONVERGYS CORPORATION By:   /s/    DENNIS B.
TAFFE         Name:   Dennis B. Taffe Title:   Vice President and Treasurer

 

3



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AS A PURCHASER By:     Name:     Title:    

 

4



--------------------------------------------------------------------------------

FALCON ASSET SECURITIZATION CORPORATION, AS A PURCHASER BY: JPMORGAN CHASE BANK,
N.A., ITS ATTORNEY IN FACT By:     Name:     Title:     JPMORGAN CHASE BANK,
N.A., INDIVIDUALLY, AS FALCON AGENT AND AS ADMINISTRATIVE AGENT By:     Name:  
  Title:    

 

5